Order entered February 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00006-CV

                          IN RE IC, JAMES DONDERO, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                          ORDER
                         Before Justices Brown, Schenck, and Reichek

       Before the Court is relator’s January 3, 2019 petition for writ of mandamus. This original

proceeding is one of multiple proceedings filed in relation to the underlying suit affecting the

parent-child relationship (“SAPCR”) and pending in this Court. See 05-18-00629-CV, 05-18-

01125-CV, and 05-18-01368-CV. In each of these proceedings, relator complains, at least in

part, of orders enforcing a fee provision in the parties’ divorce decree. On the Court’s own

motion, we conclude this proceeding should be consolidated into cause number 05-18-00629-

CV.

       Accordingly, we ORDER cause number 05-19-00006-CV CONSOLIDATED into

cause number 05-18-00629-CV. We DIRECT the Clerk of Court to remove all documents from

cause number 05-19-00006-CV and refile them in cause number 05-18-00629-CV and to treat
cause number 05-19-00006-CV as a closed case. We ORDER that all future pleadings be filed

in and bear only cause number 05-18-00629-CV.

      The Court will issue a briefing schedule in cause number 05-18-00629-CV in due course.


                                                 /s/    ADA BROWN
                                                        JUSTICE